—Order, Supreme Court, Bronx County (Barry Salman, J.), entered October 27, 1992, which denied defendant’s motion to dismiss the complaint, unanimously affirmed, with costs.
Defendant argues that once he made certain payments under the parties’ February 1991 stipulation discontinuing the first foreclosure action, the mortgage and note were reinstated, including the requirement of written notice of an election to accelerate, which he was not given prior to the institution of this second foreclosure action. We disagree.
The stipulation clearly stated that plaintiff retained the “right to accelerate the mortgage and to commence an action to foreclose the mortgage” in the event that defendant “default[ed] in making the monthly mortgage payments”; no additional notice provision was included. The mortgage and note were never reinstated due to defendant’s untimely payment.
We have considered defendant’s remaining contentions and find them to be without merit. Concur — Wallach, J. P., Ross, Rubin, Nardelli and Williams, JJ.